 

Exhibit 10.6

DESTINATION XL GROUP, INC.

First AMENDMENT TO SECOND AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Pursuant to a vote taken of the Directors of Destination XL Group, Inc. at a
meeting held on November 5, 2015, the Second Amended and Restated Non-Employee
Director Compensation Plan (the “Plan”) dated as of December 8, 2014 is hereby
amended effective as of November 5, 2015 (the “First Amendment”).  Capitalized
terms used herein and not defined shall have the same meaning herein as in the
Plan.

 

1.

Amendments to Plan.

 

a.

Subsection (h) of Section 2. Definitions of the Plan shall be replaced in its
entirety by the following language:

“Grant Date” means the following: (i) each quarterly retainer and chairperson
fee payable pursuant to Sections 3(i)(a)-(d) hereof shall be paid on, and the
Grant Dates shall be, the first business day of each quarter in each fiscal
year, except that the fiscal year 2016 third- quarter retainer and chairperson
fee shall be paid on, and the Grant Date shall be, July 29, 2016, (ii) each
meeting fee payable pursuant to Sections 3(i)(e) and (f) hereof shall be paid
on, and the Grant Date shall be, the last business day of each month in
which the applicable meeting occurs, and (iii) the Option grant issued pursuant
to Section 3(i)(g) with respect to a Director's initial election to the Board
shall be issued on, and the Grant Date shall be, the last business day of the
month in which such initial election occurs.

 

b.

Subsection (i) of Section 2. Definitions of the Plan shall be replaced in its
entirety by the following language:

“Incentive Compensation Plan” means the Company’s 2006 Incentive Compensation
Plan, as amended from time to time, or any shareholder-approved successor plan
to the Company’s 2006 Incentive Compensation Plan.

 

 